Citation Nr: 1141275	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-23 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from November 2000 to February 2007.  He filed the original compensation claim in March 2007, and subsequently returned to active duty service from August 2008 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO, among other things, granted entitlement to service connection for PTSD and assigned a 30 percent rating.  The Veteran timely appealed the assigned rating.

The Board notes that the Veteran also appealed the 10 percent rating assigned in the September 2007 rating decision for his thoracolumbar spine disability.  However, after the RO issued a July 2008 statement of the case continuing the 30 and 10 percent ratings for PTSD and thoracolumbar spine disabilities, respectively, the Veteran in his May 2010 substantive appeal (VA Form 9) checked the box indicating that he had read the SOC and any supplement SOC and was only appealing the denial of a higher rating for PTSD.  Consequently, the appeal of the denial of entitlement to a rating higher than 10 percent for thoracolumbar spine disability was not perfected.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement (NOD) and, after an SOC has been furnished, a timely filed Substantive Appeal); 38 C.F.R. § 20.202 (2011) (where SOC addresses several issue, substantive appeal must either indicate that appeal is being perfected as to all issues of specifically identify issues appealed); cf. Evans v. Shinseki, 25 Vet. App. 7 (2011) (addressing situation in which a veteran checks the box on the Form 9 indicating that he wants to appeal all of the issues in the SOC, but then lists specific issues under box B).


FINDING OF FACT

The impairment caused by the Veteran's PTSD symptoms most nearly approximates occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the claim for a higher rating for PTSD arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was also afforded July 2007 and December 2009 VA psychiatric examinations.  As explained below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for PTSD is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 50 percent rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411. However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

GAF scores between 41 and 50 reflect serious symptoms, (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers)

GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the symptoms of the Veteran's PTSD have throughout the appeal period most nearly approximated the criteria and level of impairment warranting a 50 percent rating.

On the July 2007 VA-authorized examination, the Veteran had abnormal mood and affect, with anxiety and depression, impaired impulse control, and outbursts of anger.  He also had abnormal thought processes, absent abstract thinking, and mild to moderately abnormal memory, with difficulty in retaining highly learned materials and remembering to complete tasks.  The other findings on mental status examination were normal, including orientation, appearance and hygiene, communication and speech, with no panic attacks, delusions, hallucinations, ritualistic obsession, or suicidal or homicidal ideations.  He had occasional difficulty performing activities of daily living.  The examiner assigned a GAF score of 65, characterized the Veteran's psychiatric symptoms as mild to moderate, and described the Veteran as having difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of stress.  The Veteran stated to the examiner that he had recently been fired from his job as a store clerk because he was having problems with his memory and problems with his coworkers.  He had recently been remarried and was having trouble getting along with his wife because he got angry easily and little things upset him.  He had been married and divorced once previously.  

On the December 2009 VA-authorized examination, the Veteran indicated that he had last worked in September 2008 on his second period of active service, and had not returned to his previous job as an armed security guard because he did not want to earn his living carrying a gun any more.  On the December 2009 VA-authorized orthopedic examination, the Veteran indicated that he quit a job in security because of back pain.  He indicated he had been married since 2007 with no children and had a child from a previous marriage.  He also indicated he got along well with family and friends.  He handled his own activities of daily living, did VA volunteer work, spent time with family and friends, and did his share of housework, but his wife handled the money because of his occasional tendency toward impulsive purchases.  On examination, mood was serious and dysphoric, thought content was somewhat anxious and depressive, consistent with mood and circumstances.  Memory and concentration, orientation and intelligence, and judgment and insight were normal.  The examiner assigned a GAF score of 65, and characterized the Veteran's symptoms and impairment as mild to moderate.

The July 2007 and December 2009 VA examinations were adequate because each examiner reviewed the claims file and discussed the Veteran's medical history and provided detailed examination results from which the Board can determine whether the Veteran had the symptomatology required for a particular rating as well as the overall level of impairment.  However, in addition to the VA-authorized examination reports, there were VA treatment notes that reflect more severe symptoms and impairment from the PTSD.  In particular, the following GAF scores were assigned based on mental status examinations: 40-45 in April 2007, 40-45 in June 2007, 45 in July 2007; and 60 in February 2010.  Symptoms noted included intermittent homicidal ideation toward no one in particular, difficulty sleeping without medication, abnormal or constricted affect, with mostly normal examination findings as to appearance, speech, thought, insight, judgment, and orientation, as well as lack of suicidal or homicidal ideation.

The above findings reflect that there have been some fluctuations in the Veteran's PTSD throughout the appeal period, but not to the extent that separate ratings for separate periods of time are warranted.  Rather, the findings reflect that the Veteran has not had most of the symptoms in either the 50 or 70 percent criteria.  He has, however, had flattened affect or its equivalent and memory impairment, as well as one finding of impaired impulse control and a single notation of an intermittent, generalized homicidal ideation.  The GAF scores have varied from mild to serious.  Given that the Veteran has indicated he can get along with family and friends, performs most or all activities of daily living, and is married although having marital difficulties due to his PTSD symptoms, along with the above noted variations in symptomatology and GAF scores, the Board finds that the Veteran's overall level of impairment most nearly approximates the level of the 50 percent rating.  The level of impairment is more accurately described as a difficulty in establishing and maintaining effective work and social relationships, and not as an inability to establish and maintain effective relationships with deficiencies in most areas.  On the contrary, most areas have specifically been found on examination not to have deficiencies.  For the same reasons, Veteran's PTSD does not cause the total occupational and social impairment required for a 100 percent rating.  To the extent that the lower GAF scores conflict with the conclusion that a rating higher than 50 percent is not warranted, the evidence upon which the GAF scores were based did not reflect this level of severity, as there was no cognitive abnormalities, or suicidal ideation, severe obsessional rituals, or serious impairment in social or occupational functioning.  Consequently, the GAF scores themselves do not warrant any higher rating.  

The Board also notes the Veteran's statements that he is entitled to a higher rating based on the severity of his symptoms and their effect on his employability.  The Veteran is competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the probative value of the Veteran's general assertions that he is entitled to a higher rating, even if credible to the extent that the Veteran believes his symptoms impair to a particular degree, are outweighed by the specific and reasoned opinions of the trained health care professionals, in particular the more thorough opinions of the July 2007 and December 2009 VA examiners, who examined him, considered his statements, and concluded based on this evidence that the overall impairment was not equivalent to an inability to establish and maintain effective relationships with deficiencies in most areas.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining and the information upon which their opinions are based).  The Board also notes that questions relating to the diagnosis of a psychiatric disorder are of the type as to which the Court has indicated lay evidence is not competent.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD is contemplated by the 50 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the PTSD. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, in his November 2007 NOD with the September 2007 rating decision, the Veteran indicated that he was unable to secure employment.  A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible, including a claim for a higher rating in connection with the grant of service connection.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO properly adjudicated the Veteran's claim for a TDIU in a February 2008 rating decision in which it denied this claim.  The Veteran did not appeal the RO denial of his claim for a TDIU and, in fact, in an August 2008 document entitled "Notice of Disagreement," reiterated his disagreement with ratings for specific disabilities but did not indicate disagreement with the denial of a TDIU.  Consequently, the issue of entitlement to a TDIU, raised as part of the claim for a higher rating for PTSD, is not before the Board.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302(a) (2011).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD symptoms and level of impairment most nearly approximate the criteria and impairment warranting a 50 percent rating.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 50 percent must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

A 50 percent rating is granted for PTSD, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


